Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia the claimed electrical connector having a metallic grounding plate and a metallic grounding plate for use within an electrical connector having a mating tongue as being recited in the respective independent claims of the instant application. The closest prior art to Buck et al. which disclose a similar electrical connector having a metallic grounding plate and a metallic grounding plate for use within an electrical connector having a mating tongue. However, Buck et al. lacks to disclose or suggest at least the limitation of a metallic grounding plate forwardly inserted into the mating tongue at a center level and including opposite front and rear transverse bars spaced from each other in the front-to-back direction and each transverse bar extending in the transverse direction; and a plurality of first spring tangs forwardly extending downwardly from the front transverse bar, a plurality of second spring tangs rearwardly extending downwardly from the front transverse bar, and a plurality of third spring tangs forwardly extending downwardly from the rear transverse bar; wherein each grounding contact mechanically and electrically connects to one of said first spring tangs, one of said second spring tangs and one of said third spring tangs at different positions in the front-to-back direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831